NO. 07-11-0098-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
MARCH 29, 2011
______________________________
 
 
IN RE HARVEY BRAMLETT, JR. AND JASON BLAKENEY, RELATORS
 
_________________________________
 
ORIGINAL PROCEEDING
ARISING FROM THE 108TH DISTRICT COURT OF POTTER
COUNTY
NO. 099017-00-E; HONORABLE DOUGLAS WOODBURN, JUDGE
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ..
MEMORANDUM OPINION
            By this original proceeding, Relators, Harvey Bramlett, Jr.,
and Jason Blakeney, both inmates proceeding pro se and in forma pauperis, sought to compel the
Honorable Douglas Woodburn, Judge of the 108th District Court of Potter County,
to recuse himself from their suit against the Texas
Department of Criminal Justice and certain named employees of the Department
and to rule on a myriad of motions pending in the trial court.  Now pending in this proceeding is Relators' Motion to
Dismiss Mandamus[1] in
which they represent that Judge Woodburn has issued a ruling in the underlying
suit which they intend to appeal. 
            Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, we grant Relators' request and dismiss the petition for writ of mandamus.  Having dismissed this proceeding at the
request of Relators, no motion for rehearing will be
entertained.  
 
 
                                                                                    Patrick
A. Pirtle
                                                                                          Justice
 
 
 




[1]The
motion to dismiss was filed on March 24, 2011. 
This Court invokes Rule 2 of the Texas Rules of Appellate Procedure to
suspend the operation of Rule 10.3(a).